Citation Nr: 1234891	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  10-10 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an increased disability rating in excess of 30 percent for headaches due to mixed etiology. 

2.  Entitlement to an initial disability rating in excess of 10 percent for a right knee disability. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1983 to April 2007.

These matters comes before to Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO, in part, granted service connection for a right knee disability; an initial noncompensable disability rating was assigned, effective May 1, 2007--the date following the Veteran's separation from active military service.  The Veteran appealed this rating action to the Board. 

By a September 2009 rating action, the RO assigned an initial 10 percent disability rating to the service-connected right knee disability, effective May 1, 2007.  Since the RO did not assign the maximum disability rating possible to the service-connected right knee disability, an appeal for a higher initial evaluation in excess of 10 percent for this disability remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

This appeal also stems from a September 2009 rating action of the St. Petersburg, Florida RO.  By that rating action, the RO, in part, continued a 30 percent disability rating assigned to the service-connected headaches due to mixed etiologies.  The Veteran appealed this rating action to the Board. 

In November 2011, the Veteran testified before the undersigned at the above-cited RO.  A copy of the hearing transcript is contained in the claims file. 

During the November 2011 hearing, the Veteran testified that he had to stop his employment in manual labor, in part, because of his service-connected right knee and headaches disabilities.  ((Transcript (T.) at pages (pgs.) 9, 17)).  Thus, he has argued that his right knee and headache disabilities have prevented him from obtaining substantially gainful employment in an occupation that he has held for over two decades.  The Board finds that his statement raises a TDIU claim.  The United States Court of Appeals for Veterans Claims (Court) has held that a TDIU claim is part of an increased rating claim when such a claim is raised by a veteran or otherwise reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Thus, the TDIU claim is included in the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issues of entitlement to an initial disability rating in excess of 10 percent for a right knee disability and entitlement to TDIU are being addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran's service-connected headache disability is manifested by weekly prostrating headaches that last several hours, are associated with memory loss, hearing and vision difficulties, and decreased concentration and stamina and  are productive of significant economic inadaptability.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an increased disability rating of 50 percent rating, but no higher, for headaches have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011) 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code (DC) 8100 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistant Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Under the VCAA, VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits. The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  Id. 

However, because the Board is granting the Veteran the maximum schedular rating of 50 percent to his headache disability in the decision below, the Board finds that he could not be prejudiced by any lack of VCAA notice or development and therefore further discussion of the VCAA is not required.  Thus, the Board will proceed with appellate review of the claim for an increased disability rating in excess of 30 percent for a headache disability.




II. Increased Rating Laws and Regulations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When  a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where the veteran's diagnosed condition does not match any of the diagnostic codes contained in the rating schedule, it is permissible to rate the condition under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  38 C.F.R. § 4.20 (2011).  One diagnostic code may be more appropriate than another based upon factors such as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology. 




III. Analysis

The Veteran seeks an increased rating in excess of 30 percent for his service-connected headache disability.  He maintains that his headache disability warrants a 50 percent disabling rating because it is productive of severe economic adaptability.  

The Veteran's service-connected headache disability is rated by analogous to the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8100 (migraine).  The rating criteria in relevant part are as follows:  A rating of 30 percent is warranted for characteristic prostrating attacks occurring on an average once per month over the last several months.  A rating of 50 percent is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id. 

The rating criteria do not define "prostrating," nor has the Court.  See Fenderson v. West, 12 Vet. App. 119 (1999), in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.  By way of reference, according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness." A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

The Board finds that with resolution of the benefit of the doubt in the Veteran's favor, an increased rating of 50 percent is warranted for the service-connected headache disability.  The Board finds that the evidence of record shows that throughout the appeal period, the Veteran has experienced weekly prostrating headaches that have lasted several hours and have been associated with memory loss, hearing and vision difficulties, decreased concentration, lack of stamina, and are productive of significant economic inadaptability.  VA progress notes, dated in April and May 2009, reflect that the Veteran reported having off-and-on again headaches for the previous two (2) months due to changes in his blood pressure medication.  In May 2009, the Veteran indicated that his headaches had improved because he had switched blood pressure medications.  Id.  When evaluated VA by a VA neurologist in August 2009, the Veteran reported that he had weekly prostrating headaches that lasted several hours and were unresponsive to medication.  He described his response to treatment as "fair."  The VA neurologist found the Veteran's headache disability to have a "significant" effect on his ability to work because it caused memory loss, hearing and visual disturbances, decreased concentration, pain, and a lack of stamina.  A September 2009 VA hypertension examination report reflects that the Veteran was a full-time student.  During his November 2011 hearing, the Veteran testified that because of his headache pain, he no longer enjoyed and participated in daily activities, such as jogging with his children.  He related that his headaches also interfered with his sleep.  (T. at pgs. 17, 19-20).  

In light of the VA neurologist's finding that the Veteran's headache disability has caused a "significant" effects in his ability to work because it is associated with memory loss, hearing and visual disturbances, decreased concentration, pain, and a lack of stamina, as well as his subjective complaints of having prostrating headaches several times a week that respond fairly, at best, to treatment, the Board finds that a 50 percent disability rating is warranted for the service-connected headache disability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  The Board acknowledges that a September 2009 VA hypertension report reflects that the Veteran was, at that time, a full-time student; thus, this might not constitute severe economic inadaptability.  However, in light of his lay statements and more recent testimony attesting to the debilitating headaches and, according to a VA neurologist, "significant" effect on his employment, as well as continuous treatment with limited relief, the Board finds that a 50 percent disability rating is warranted for the Veteran's service-connected headache disability.  The 50 percent disability rating constitutes the highest rating assignable under the current rating criteria for migraine headaches.  See 38 C.F.R. § 4.124(a), Diagnostic Code 8100.

IV. Hart Considerations

The Board finds that other than the increased 50 percent disability rating assigned to the service-connected headache disability, there is no other basis for a staged rating pursuant to Hart.  Hart, supra.; see also 38 C.F.R. § 3.400 (2011).
V. Rice Considerations 

The Veteran testified that he was unable to work in his previous occupation in manual labor due, in part, to his service-connected headache disability.  Thus, a TDIU claim has been raise and, as noted in the Introduction, it is addressed in the remand below.  Rice, supra. 

VI. Extraschedular Considerations

Pursuant to § 3.321(b)(1) (2011), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms.  "38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Board finds that there is no evidence showing that the Veteran's headaches have presented such an exceptional or unusual disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (2011).  The schedular criteria specifically address the economic interference with employment; thus, it is therefore unnecessary to reach the question of whether this disability causes marked interference with employment or frequent periods of hospitalization.  Therefore, referral for extra-schedular consideration is not in order.  Id; Thun, supra.


ORDER

A 50 percent rating, but no higher, for headaches, mixed etiology, is granted, subject to the criteria applicable to the payment of monetary benefits. 


REMAND

The Board finds that it must remand the claim for an initial disability rating in excess of 10 percent for a right knee disability and entitlement to TDIU for additional substantive development.  Specifically, to obtain outstanding VA treatment records; schedule the Veteran for a VA orthopedic examination to determine the current severity of his service-connected right knee disability; provide him with appropriate notice in accordance with the VCAA regarding his claim for entitlement to TDIU; and schedule him for a VA examination to determine the effect of his service-connected disabilities on his employability.  Thus, consideration of the above-cited claim will be deferred and remanded to the RO for actions as described in the directives outlined in the indented paragraphs below. 

(i) VA records

During the November 2011 hearing, the Veteran initially testified that he had not sought VA or private treatment for his right knee in the previous few years.  (T. at page (pg.) 7)).  However, at the close of the hearing, the Veteran testified that he had continued to seek treatment for his right knee from the West Palm Beach, Florida VA Medical  Center (VAMC).  (T at pg. 10).  While treatment records, dating from June 2007 to February 2009 from the above-cited VAMC are of record, recent reports are absent.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Thus, as the outstanding treatment records, dated from February 2009 to the present from the West Palm Beach, Florida VAMC might contain relevant findings as to the current severity of the Veteran's right knee disability, they must be secured on remand.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

(ii) VA examinations

Right Knee disability 

VA last examined the Veteran's right knee in June 2007.  (See June 2007 VA orthopedic examination report).  During the November 2011 hearing, the Veteran testified that his right knee disability had increased in severity since the above-cited VA examination.  ((T. at pgs. 3, 11)).  The Veteran is competent to report a worsening of symptoms.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Thus, prior to further appellate review of the initial evaluation claim on appeal, the Board finds an additional orthopedic examination is necessary to determine the current severity of the service-connected right knee disability.

(iii) TDIU Claim

VCAA Notice

The Veteran has not been provided with a proper duty-to-assist notice letter for his claim of entitlement to TDIU.  The Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).

TDIU examination

A remand is also required in order to afford the Veteran a VA examination to determine whether his service-connected disabilities currently preclude him from performing substantially gainful employment.  As noted in the Introduction, during the November 2011 hearing, the Veteran testified that his service-connected right knee and headaches disabilities had prevented him from obtaining substantially gainful employment in his previous occupation in manual labor.  (T. at pgs 9. 17).  Although the Veteran has been afforded VA examinations during the appeal period, a medical opinion regarding the effect of his service-connected disabilities on his employability has not yet been obtained.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, a VA examination is necessary in order to provide a current assessment of the Veteran's employability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims files copies of all treatment records of the Veteran for his right knee from the VAMC in Palm Beach, Florida, dated from February 2009 to the present.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims file.  The Veteran must also be provided with an opportunity to submit such reports. 
2.  After any additional treatment records have been received pursuant to directive 1, arrange for the Veteran to undergo a VA orthopedic examination by an appropriate examiner to determine the current severity of his right knee disability.  The claims file, to include a copy of this remand must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies, such as x-rays and magnetic resonance imaging scans, should be accomplished (with all findings made available to the examiner prior to completion of the report, and all clinical findings should be reported in detail. 

If the examiner finds that any such testing is not required to fully evaluate the current extent of the service-connected right knee disability, this must be clearly stated and fully explained. 

The examiner should elicit from the Veteran and record a complete clinical history, to include timely information about his employment status. 
In order to facilitate the rating of the service-connected right knee disability in terms of the applicable criteria, the examiner must report on the following detailed clinical findings: 

(a) What are the ranges of motion of the right knee?  The examiner should conduct range of motion testing expressed in degrees and note if they are accompanied by pain;

(b) Is there functional loss due to pain, weakness, excess fatigability, or incoordination of the right knee?  The examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss and/or any of the other symptoms during flare-ups and/or with repeated use; to the extent possible, the examiners should express any such additional functional loss in terms of additional degrees of limited motion of the right knee;  

(c) Is there impairment of the tibia and fibula characterized by malunion with "moderate" or "marked" right knee? 
   
(d) Is there dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the right knee joint? 

(e) Is there ankylosis of the right knee? If so, is it favorable or unfavorable? 
   
(f) Is there slight, moderate, or severe recurrent subluxation or lateral instability of the right knee? 

The examiner should set forth all examination findings and the complete rationale for the conclusions reached in printed (typewritten) report(s).

3.  Provide appropriate VCAA notice to the Veteran regarding his claim of entitlement to TDIU.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(a), (e) (2011).

4.  After completing the above actions and after any additional evidence has been associated with the claims files, schedule the Veteran for a VA examination by an appropriate examiner in order to evaluate the effect of his service-connected disabilities (i.e., headaches due to mixed etiologies, evaluated as 50 percent disabling pursuant to the above-cited decision; bronchitis, evaluated as noncompensably disabling; right knee disability, evaluated as 10 percent disabling or higher if an increased initial evaluation is assigned pursuant to the above-requested directives; low back disability, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; allergic rhinitis, evaluated as 10 percent disabling; hypertension, evaluated as 10 percent disabling, and right and left lower extremity radiculopathy, each extremity evaluated as 10 percent disabling) on his employability.  

Specifically, the VA examiner is directed to provide a medical opinion concerning the extent of functional and industrial impairment resulting from each of the Veteran's service-connected disabilities. 
The medical opinion must address whether his service-connected disabilities alone are so disabling as to render his unemployable.  A complete medical, education, and employment history should be taken. The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  However, the effects of treatments and medications used to treat the service-connected disabilities must be considered in the opinion.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  All necessary studies and tests shall be conducted.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  

5.  The RO must notify the Veteran that it is his responsibility to report for the above-scheduled examinations and to cooperate in the development of his increased rating and TDIU claims.  The consequences for failure to report for a VA examination without good cause may include rating the initial rating and TDIU claims based on the evidence of record.  38 C.F.R. § 3.655 (2011).  In the event that the Veteran does not report for an examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 
   
6.  In readjudicating the claims for an initial disability rating in excess of 10 percent for a right knee disability, consideration should be given to the possibility of "staged" ratings.  See Fenderson v. West, 12 Vet. App 119 (1999).  The RO should also adjudicate the claim of entitlement to TDIU. 

If the maximum benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case that addresses all the evidence received since an August 2009 statement of the case, and given an adequate time to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department ofd Veterans Affairs


